Citation Nr: 1610934	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder and depression.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to a rating in excess of 30 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2014, and April 2015 rating decisions by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to service connection for a low back disability was previously before the Board in October 2014, when it was remanded for additional development.  

In February 2016, the Veteran filed a claim for entitlement to a temporary total rating due to a surgery for a service-connected right shoulder disability requiring a period of convalescence.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

The Veteran submitted a statement in January 2015 that Board finds to be a timely notice of disagreement with the June 2014 rating decision which service connection for a psychiatric disability and erectile dysfunction, and denied entitlement to an increased rating for a right shoulder disability.  Additionally, he submitted a statement in November 2015 that the Board finds to be a timely notice of disagreement with April 2015 rating decision that denied reopening a claim of entitlement to service connection for a sinus disability.  A review of the record shows that the Veteran has not been issued a statement of the case in response to those notices of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to service connection for a low back disability, the Board finds that a new VA examination is warranted.  Specifically, the Board notes that pursuant to the October 2014 remand, a medical opinion was obtained in March 2015 with respect to the nature and etiology of the Veteran's low back disability.  However, the Board finds the March 2015 opinion to be incomplete as the examiner did not address the medical evidence of record showing the Veteran had a diagnosis of degenerative joint disease of the lumbar spine.  Rather, the examiner stated that there was no evidence to support that diagnosis.  Further, the examiner noted that the Veteran did not seek treatment for low back pain until 2004.  However, evidence of record shows that he started receiving treatment for his low back in 2001, at which point he reported he had been experiencing pain since the documented lumbar puncture in active service.  Therefore, the Board finds that a new VA examination is warranted.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability, entitlement to service connection for a psychiatric disability, entitlement to service connection for erectile dysfunction, and entitlement to an increased rating for a right shoulder disability.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of any current low back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to active service, to include the April 1987 lumbar puncture documented during service.  The supporting rationale for all opinions expressed must be provided.  The examiner should specifically address the March 2004 VA X-ray showing facet joint sclerosis at L5-S1, and the other low back diagnoses noted throughout the VA treatment records, and the Veteran's lay statements documented in the record that he has had low back pain since the 1987 lumbar puncture.  

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

